DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The language “less than approximately half” in claims 6,23 and 24 is indefinite since approximately can be more or less than half; Examiner reads the limitation as less than half a sheet surface area. The language “less than approximately half” in claim 25 is indefinite since approximately can be more or less than one third; Examiner reads the limitation as partial or some coverage of the sheet surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1,3,5-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scamans (7,516,637) in view of Bieber (5,666,844).  Scamans discloses a method for applying texture with successive roll stands (1; Fig. 3) having work rolls (7) with different texturing (col. 5, lines 8-11 and col. 7, lines 48-52) for applying texturing to a strip substrate (8), each work roll being adjustable by a hydraulic cylinder (2) for adjusting load (col. 7, lines 38-40). Regarding claims 3 and 4, Scamans discloses overlapping (col. 4, lines 56-59). Regarding claim 5, a roll pressure below a yield strength is applied (col. 2, lines 37-40). Regarding claims 6 and 7, “less than approximately half” is broad since a scope of approximately is not clear, this is read as partial texturing and Scamans discloses partial texturing in the stands (col. 2, lines 46-49). Regarding claim 9, Scamans discloses that different textures are applied to strip top and bottom (col. 5, lines 54-55 and col. 8, lines 26-27). Regarding claims 10 and 11, Scamans discloses (col. 4, lines 18-21 and 65-67) that the strip is not reduced in thickness or elongated.  Scamans does not disclose that the rolling mill has rolling stands with intermediate and supporting rolls.
Bieber teaches a rolling mill (Fig. 2) having vertical adjustment (1) for moving a bearing housing (15) relative to a bearing housing (15’) (col. 3, lines 42-45 and 55-62), the rolling mill housing (15) having work rolls (13,13’) with intermediate rolls (9,9’;10,10’) which are adjustable by actuators (18,19) for intermediate roll bending and having supporting rolls (11,11’) comprising actuators (individual rollers; col. 4, lines 2-6) which are constructed in roll segments across a width of the intermediate rolls to provide localized pressure at discrete locations along a width of the work roll (Fig. 4) through the intermediate rolls, wherein the supporting rolls (11,11’) are individually laterally and 
It would have been obvious to the skilled artisan to modify the rolling mill of Scamans to include rolling stands with intermediate rolls and supporting rolls as taught by Bieber in order to have a fine adjustment of the work roll pressure being accomplished with intermediate and supporting rolls which are roll segment actuators actuated to provide bearing load to the work rolls.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scamans in view of Bieber and further in view of Saunders (4,017,367).  Scamans does not disclose different shape of texturing on the work rolls.  Saunders teaches a plurality of roll stands (Fig. 1) having work rolls (22,28) which are constructed to apply a different shape pattern (24,26; col. 3, lines 19-24) by passing a strip substrate (9) through a roll gap between each successive stand. Each of the stands is operable to apply successive texturing features (24,26) from the rolls onto the substrate in a first texturing in a first stand (16) and a second texturing in the second stand (18) and a third texturing in a third stand (right side of Fig. 1). It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to vary a texturing pattern with different shaped textures in the successive rolling stands of Scamans in view of Bieber .
Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scamans (7,516,637) in view of Bieber (5,666,844) and further in view of Fukatsu et al. (JP 2012-52290).  Scamans discloses a method for applying texture with successive roll stands (1; Fig. 3) having work rolls (7) with different texturing (col. 5, lines 8-11 and col. 7, lines 48-52) for applying texturing to a strip substrate (8), each work roll being adjustable by a hydraulic cylinder (2) for adjusting load (col. 7, lines 38-40).  Scamans does not disclose that the rolling mill has rolling stands with intermediate and supporting rolls.  Bieber teaches a rolling mill (Fig. 2) having vertical adjustment (1) for moving a bearing housing (15) relative to a bearing housing (15’) (col. 3, lines 42-45 and 55-62), the rolling mill housing (15) having work rolls (13,13’) with intermediate rolls (9,9’;10,10’) which are adjustable by actuators (18,19) for intermediate roll bending and having supporting rolls (11,11’) comprising actuators (individual rollers; col. 4, lines 2-6) which are in roll segments across a width of the intermediate rolls to provide localized pressure at discrete locations along a width of the work roll (Fig. 4) through the intermediate rolls, wherein the supporting rolls (11,11’) are individually adjustable by wedges (22,23) and piston-cylinders (24,25) to provide pressure across the width of the mill.  Bieber teaches that the rolling mill is constructed and arranged to conduct thin reduction and sizing (col. 2, lines 18-22 and col. 3, lines 4-6) for substantially constant thickness rolling.
Scamans in view of Bieber does not disclose producing positively and negatively skewed area on first and second locations on the substrate.
.
 
Response to Arguments
Applicant's arguments filed 4-26-2021 have been fully considered.  
Regarding new claims 21-25, the reference to Fukatsu cited by Applicant on the IDS of 2-3-2021, is a teaching reference for rolling concave recesses (13) which are negatively skewed features and convex peaks (12) which are positively skewed features.  Applicant’s specification [0072] describes that a skew is a peak or valley and Fukatsu teaches peaks (12) and valleys (13) located on different areas (Fig. 3) on a side (22) of a substrate (11).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725